Citation Nr: 0824687	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-36 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left hip trochanteric bursitis disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2003 to November 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection and assigned a 10 percent 
rating for the veteran's trochanteric bursitis of the left 
hip, with an effective date of December 1, 2005.  

The veteran's VA Form 9 appeal to the Board specifically 
omitted her service connection claim for a lumbosacral 
strain.  Therefore, her service connection claim for a 
lumbosacral strain is not before the Board.  See 38 C.F.R. § 
20.300 (2007).  Additionally, the veteran's service 
connection claim for asthma was granted by the RO in an 
October 2006 Decision Review Officer decision.  This is 
considered a total grant of benefits sought on appeal and 
therefore the issue of service connection for asthma is not 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDING OF FACT

The veteran's left hip trochanteric bursitis disability, is 
not manifested by ankylosis, flexion limited to 30 degrees, 
limitation of abduction of, or motion lost beyond 10 degrees, 
flail joint, impairment of the femur, or malunion of the knee 
or hip.  Likewise, the veteran's left hip trochanteric 
bursitis disability does not involve 2 or more major joints 
or 2 or more minor joint groups.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a left hip trochanteric bursitis disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321 (b)(1), 4.7, 4.71a, 
Diagnostic Codes (DCs) 5003, 5019, 5250, 5251, 5252, 5253, 
5254, and 5255 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected left hip trochanteric bursitis disability is a 
"downstream" issue.  Hence, additional notification is not 
required.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 
2007).  Notwithstanding, the RO provided the appellant with 
pre-adjudication notice with regard to entitlement to service 
connection, including that concerning the issues of 
establishing higher evaluations and effective dates, by 
January 2006 and March 2006 letters.  The veteran had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the severity of her 
left hip disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claim file; and the veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that she has constant pain requiring 
medication in her left hip and that her disability merits a 
rating in excess of 10 percent. 

The RO originally granted service connection for trochanteric 
bursitis of the left hip in April 2006, assigning a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5019, with an 
effective date of December 1, 2005.  The April 2006 rating 
decision notes that a 10 percent evaluation was assigned for 
painful or limited motion of a major joint or group of minor 
joints.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
impairment or severity during an appeal.  So, staged ratings 
(different disability ratings during various time periods) 
are appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. App. 
Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5019, bursitis, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5019.  

The hip and thigh can be rated under Diagnostic Codes 5250-
5255.  38 C.F.R. § 4.71a.  Those codes pertaining to 
limitation of motion of the hip and thigh are DCs 5251-5253.  
Id.  Assigning multiple ratings for the veteran's left hip 
disability based on the same symptoms or manifestations would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2007).  

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5251-5253, Diagnostic Code 
5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The veteran currently receives a 10 percent rating 
under Diagnostic Code 5019 and, as discussed below, there is 
no evidence of record indicating that the veteran's left hip 
disability warrants a compensable rating under the ratings 
for limitation of motion of the hip and thigh.  See C.F.R. § 
4.71a, DCs 5003, 5019, 5251-5253.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  However, the 20 percent rating based on X- 
ray findings will not be utilized in rating conditions listed 
under DC 5013 to 5024, inclusive.  See C.F.R. § 4.71a, DC 
5003, Note (2).  The veteran's disability involves only her 
left hip, and not two or more major or minor joints, and 
therefore she is not entitled to a 20 percent evaluation 
under DC 5003. 

The veteran's September 2005 Medical Board examination 
indicates that her chief complaint was chronic left hip pain.  
It was noted that the veteran had left hip pain since 
September 2003 during basic training and that she injured her 
left hip further in April 2004 while deployed in Iraq.  
Physical examination revealed tenderness to palpation in the 
anterior and lateral aspects of the greater trochanter and no 
limitation of movement.  Pain was elicited with internal 
flexion and rotation of the hip and strength was normal 
bilaterally.  A diagnosis of arthritis due to trauma was 
given. 

Private medical treatment records dated in June 2005 note a 
history of left hip pain and that magnetic resonance imaging 
(MRI) dated in June 2005 revealed no definite MRI pathology 
of the pelvis or hip joints.

A VA examination was conducted in February 2006.  The 
veteran's medical records were reviewed.  The examiner noted 
that the veteran was involved in a rollover motor vehicle 
accident while in Iraq.  Physical examination of the 
veteran's left hip revealed normal appearance without 
evidence of heat and redness.  She did have tenderness at the 
lateral aspect of the hip joint in the area of the greater 
trochanter.  Range of motion of the left hip was flexion 0 to 
110 out of 125 degrees with pain, extension backward of 0 to 
30 out of 30 degrees without pain, adduction of 0 to 25 out 
of 25 degrees without pain, abduction of 0 to 30 out of 45 
degrees with pain, external rotation of 0 to 60 out of 60 
degrees without pain, internal rotation of 0 to 40 out of 40 
degrees without pain.  No additional limitations were noted 
with repetition of movement during physical examination that 
is related to pain, fatigue, incoordination, weakness, or 
lack of endurance.  A diagnosis of degenerative joint 
disease, left hip with correct diagnosis as trochanteric 
bursitis left hip with residuals was given.

A second VA examination was conducted in March 2007.  The 
veteran's claim file was reviewed by the examiner.  The 
examiner noted that the veteran had no weakness, stiffness, 
swelling, heat and redness, instability, locking, or lack of 
endurance.  Physical examination of the veteran's left hip 
revealed flexion of 0 to 110 degrees, with pain 100 to 110 
degrees; extension of 0 to 30 degrees, painless; adduction of 
0 to 25 degrees, normal, painless; abduction of 0 to 40 
degrees, pain 30 to 40 degrees; external rotation of 0 to 60 
degrees, pain 50 to 60 degrees; internal rotation 0 to 40 
degrees, pain 30 to 40 degrees.  Normal gait without 
functional limitation was noted.  There was no change in 
motion upon repeated and resisted testing of the joint and no 
additional limitation was noted.  Likewise, there was no 
additional limitation of motion or functional impairment 
during flare up.  X-rays of the bilateral hips dated in March 
2007 indicate no acute fracture, subluxation, or significant 
soft tissue abnormality.  A diagnosis of left hip injury, 
with residual bursitis was given.

Under DC 5251 the highest assignable rating for a hip and 
thigh disability is 10 percent.  38 C.F.R. § 4.71a.  Thus, 
the veteran cannot be assigned a rating higher than she 
currently has under this Code. 

Under DC 5252 when the thigh has flexion limited to 30 
degrees, a 20 percent rating is warranted, and flexion 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a.  Under DC 5253 when the thigh has limitation 
of abduction of, or motion lost beyond, 10 degrees a 20 
percent rating is warranted.  Id.  The September 2005 Medical 
Board examination show the veteran's left hip had no 
limitation of movement.  The February 2006 VA examination 
shows that pain limits hip flexion to 110 degrees and 
abduction to 30 degrees.  The March 2007 VA examination shows 
that pain limits hip flexion to 100 degrees and abduction to 
30 degrees.  38 C.F.R. § 4.71a, Plate II (2004), reflects 
that the normal flexion of a hip is from zero degrees to 125 
degrees, and that normal abduction is from zero to 45 
degrees.  The numerous examinations of record clearly 
indicate that the veteran's left hip flexion is not limited 
to 30 degrees and its abduction is not limited to 10 degrees.  
Hence her left hip trochanteric bursitis disability does not 
warrant a rating in excess of 10 percent under DCs 5252 or 
5253.

Under DCs 5250, 5254, and 5255, ankylosis of the hip, flail 
joint of the hip, and impairment of the femur and malunion of 
the hip or knee, respectively, can warrant ratings in excess 
of 10 percent.  The veteran has never been diagnosed with, 
nor has she complained of, ankylosis, flail joint, impairment 
of the femur, or malunion of her left hip or knee.  
Therefore, DCs 5250, 5254, and 5255 are not for application.  

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected left hip 
trochanteric bursitis disability, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss 
of function attributed to her disability.  

In numerous documents of record the veteran states that the 
severity of the her left hip trochanteric bursitis disability 
merits a higher rating.  The veteran is competent to report 
the symptoms that she has experienced, but she is not 
competent to offer an opinion as to matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered they do not outweigh the medical evidence of 
record, which shows that the criteria for a disability rating 
higher than 10 percent have not been met.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DC 5003, 5019, 5250-5255.

At no time since the effective date of service connection, 
December 1, 2005, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from her 
service-connected left hip trochanteric bursitis disability.  

The preponderance of the evidence is against an initial 
evaluation higher than 10 percent; there is no doubt to be 
resolved; and a higher initial rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a left hip trochanteric bursitis disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


